UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                            __________________

                               No. 99-60639
                             Summary Calendar
                            __________________

       ALVIN MOORE; MARY KING; ROBERT BROWN;
       JIMMIE DAILEY; SAMUEL WEBSTER,

                                           Plaintiffs-Appellants,

                                  versus

       INGALLS SHIPBUILDING, INC.,

                                           Defendant-Appellee.

              ______________________________________________

               Appeal from the United States District Court
                  for the Southern District of Mississippi
                              (1:97-CV-615-BrR)
              ______________________________________________
                              February 17, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Appellants Alvin Moore, Mary King, Robert Brown, Jimmie

Dailey, and Samuel Webster appeal from an adverse summary

judgment dismissing a myriad of federal claims charging

discrimination with respect to race, sex, age, and/or disability

on the part of their employer and appellee Ingalls Shipbuilding,

Inc.       After reviewing the briefs on appeal and the record before

the district court, our de novo review convinces us that the

district court correctly granted summary judgment as to all



       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
federal claims.**   Accordingly, and essentially for the reasons

stated by Judge Bramlette in his memorandum opinion and order

dated August 19, 1999, the judgment of the district court is

AFFIRMED.




      **
           Appellants also asserted state law claims before the
district court; however, the district court dismissed the state law
claims without prejudice and such claims are not a subject of this
appeal.